                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION

TONYA TAYLOR,                                        )
                                                     )
                Plaintiff,                           )
                                                     )
        v.                                           )            CV 119-175
                                                     )
WAL-MART STORES EAST, LP,                            )
                                                     )
                Defendant.                           )

                                REVISED SCHEDULING ORDER

       Having considered the parties’ Joint Motion to Extend Scheduling Order Deadlines, the

Court GRANTS the motion. (Doc. no. 31.) The revised schedule is as follows:

DEADLINE FOR COMPLETION OF WRITTEN                                March 6, 2020
DISCOVERY, INSPECTION, AND EXAMINATION
UNDER RULES 33 THROUGH 36 OF THE
FEDERAL RULES OF CIVIL PROCEDURE

DISOCVERY DEPOSITION OF WITNESSES                                 March 17, 2020
WHO HAVE NOT BEEN DESIGNATED AS
EXPERTS

LAST DAY TO SERVE EXPERT WITNESS                                  March 24, 2020
REPORT BY A PLAINTIFF

LAST DAY TO SERVE EXPERT WITNESS                                  May 8, 2020
REPORT BY A DEFENDANT

DISCOVERY DEPOSITION OF WITNESSES                                 June 23, 2020
WHO HAVE BEEN DESIGNATED AS EXPERTS

JOINT STATUS REPORT1                                              July 7, 2020

LAST DAY FOR FILING CIVIL MOTIONS                                 July 21, 2020
INCLUDING DAUBERT MOTIONS, but
EXCLUDING MOTIONS IN LIMINE


        1
        On the date the discovery period expires, the parties shall file a Joint Status Report, found on the
Court’s website under Forms, Civil Forms, Status Report Form - for use in Judge Hall / Judge Epps cases.
Any extension of the discovery period automatically extends the Joint Status Report deadline.
       All provisions of the prior Scheduling Order, (doc. no. 19), not revised herein shall

remain in full force and effect.

       SO ORDERED this 13th day of January, 2020, at Augusta, Georgia.




                                             2
